FILE COPY



      Ex Parte Stephen
    RichardsonAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 28, 2014

                                           No. 04-14-00200-CR

                                 EX PARTE Stephen RICHARDSON

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

       On March 26, 2014, relator filed a pro se petition for writ of habeas corpus. The court has
considered relator’s petition and is of the opinion that this court does not have jurisdiction to
grant the requested relief. Accordingly, relator’s petition for writ of habeas corpus is
DISMISSED FOR LACK OF JURISDICTION. The court’s opinion will issue at a later date.

           It is so ORDERED on March 28th, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of March, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Richardson, pending
in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.